DETAILED ACTION
This office action is a response to a pre-brief appeal conference request filed on 03/19/2021 in which claims 1-7, 9-12, 15-16, 63 and 65-68 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings are objected to under 37 CFR 1.83 (a). The drawing must show every feature of the invention specified in the claims (see MPEP 35 U.S.C. 113). Therefore, the subject matter in claim 16 includes “the PCB further includes at least one motor control electronics component, the at least one motor control electronics component mechanically coupled to the PCB” must be shown or the feature(s) canceled from the claim(s). Moreover, the original specification received on 11/22/2016 indicates “Figure 11: shows motor control electronics 1100” in line 15, page 6, however, the drawing figure 11 is missing. No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4, 9, 11, 15, 16, 63 and 65-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander Sromin et al. GB2485185 A (hereinafter Sromin).

Regarding claim 1, Sromin discloses an axial flux motor for a rotational device (e.g. see para. [0025] indicates axial flux electric machine), comprising: a printed circuit board (PCB) (fig. 5b: PCB 1100A, 1100B, para. [0026]) including a first stator (fig.5b: 1000A, stator 1000, para. [0026]) including a first motor coil (see annotated fig.5b below, first coil 1111, para. [0021]) and a high thermal conductivity element (fig. 5b: heat sink 400, para. [0026]) comprising a planar layer within the PCB (fig.5b:1100A, 1100B); a rotor (fig. 4b: 200) coupled to a first ring-shaped magnet (220, para. [0025]) having an alternating pole 

    PNG
    media_image1.png
    711
    666
    media_image1.png
    Greyscale


	Regarding claim 2, Sromin discloses the axial flux motor of claim 1, wherein the first ring-shaped magnet is a unitary body (e.g. see fig.4b: 220).  


Regarding claim 9, Sromin discloses the axial flux motor of claim 1, wherein the high thermal conductivity element includes a metallic surface (e.g. see fig.5b: heat sink 400, para. [0026] indicates a metal).  

Regarding claim 11, Sromin discloses the axial flux motor of claim 9, wherein each respective thermal trace of the plurality of thermal traces is non-looping (e.g. many thin cuts 420 in fig.5b shows non-looping).  

Regarding claim 15, Sromin discloses the axial flux motor of claim 1, wherein the rotating magnetic return path (e.g. see fig.4b: back yokes 210, para. [0020] and retainer 230, para. [0025]) is comprised of a magnetically permeable steel (paras. [0009], [0018] indicate steel).  

Regarding claim 16, Sromin discloses the axial flux motor of claim 1, wherein the PCB (fig.1a: PCB 1100, para. [0021]) further includes at least one motor control electronics component, the at least one motor control electronics component mechanically coupled to the PCB (e.g. see figs.1a, 1b, electronic elements 300 serving for the electric machine e.g. driver and servo-amplifier, paras. [0020]).  


	Regarding claim 65, Sromin discloses the axial flux motor of claim 1, wherein the plurality of thermal traces (420) are coplanar with the first motor coil (e.g. see annotated fig.5b: first coil 1111, para. [0026]).  

Regarding claim 66, Sromin discloses the axial flux motor of claim 65, wherein the high thermal conductivity element (fig.5b: 420) and the first motor coil (e.g. see annotated fig. 5b above, first coil 1111 in PCB 1100A) comprise a first thermal motor phase layer, and at least a portion of the plurality of thermal traces extend into an area between an outer diameter and an inner diameter of the first thermal motor phase layer (e.g. see figs. 5a, 5b: 1000).  

Regarding claim 67, Sromin discloses the axial flux motor of claim 1, wherein the PCB (figs.5b, 6b: 1000) further comprises: a second motor coil (see annotated fig.5b above, second coil 1111 in PCB 1100B or fig.6b: second coil in PCB 1100B); and a second high thermal conductivity element (fig.6b: heat-sink 400, para. [0027]) positioned adjacent to the second motor coil (see annotated fig.5b above, second coil 1111 in PCB 1100B or fig.6b: second coil in PCB 1100B) opposite the first high thermal conductivity element (fig.5b: heat-sink 400, para. [0026]).  
.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander Sromin et al. GB2485185 A (hereinafter Sromin) in view of Jore et al. Pub. No.: US 20060202584 A1 (hereinafter Jore).


However, Jore discloses the axial flux motor of claim 1, further comprising: a second ring-shaped magnet (figs.4, 5: 17B, paras. [0039], [0042]) coupled to the rotor (14B), the first ring-shaped magnet (17A) coupled to a first side of the rotor (14A), and the second ring-shaped magnet (17B) coupled to a second side of the rotor (14B).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sromin’s invention with the second ring-shaped magnet coupled to the rotor as disclosed by Jore in order to enhance the electromagnetic inductance by minimizing the gap between the rotor magnets and the stator circuits and further since the motor is constructed of printed circuits boards, the manufacturing costs are substantially minimized (page 1, paragraph [0005] of Jore).

9.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Sromin et al. GB2485185 A (hereinafter Sromin) in view of Henslee et al. Pub. No.: US 20060043916 A1 (hereinafter Henslee).


However, Henslee discloses the axial flux motor (fig.1: motor 10) of claim 4, wherein the first motor coil is part of the first stator, the first stator having a first motor torque/speed constant, and the PCB further comprises: a second stator including the second motor coil, the second stator having a second motor torque/speed constant, the first motor torque/speed constant being different from the second motor torque/speed constant (Paragraph [0068] indicates although three separate windings could be used, only two windings required to produce the three different motor torque constants within the one motor; paragraph [0021] indicates the motor of the present invention has multiple torque constants, with the number of torque constants equal to the number of winding
combinations in a given design; Paragraphs [0005]-[0007], [0084], [0085], Figs. 5, 2A,
Fig.1, torque controller 30, speed controller 20).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to modify the device of Sromin 's invention with the motor torque/speed constant as disclosed by Henslee in order to efficiently deliver torque required by a variable load continuously operating at predetermined range of speed and applicable to applications requiring constant torque load (paragraph [0006] of Henslee).

Regarding claim 6, Sromin discloses the limitation of the claim(s) as discussed above (e.g. the axial flux motor, the first stator 1100A, the first motor coil 1111, the second 
However, Henslee discloses the axial flux motor of claim 4, wherein the first motor coil is part of the first stator, the first stator having a first motor torque/speed constant, and the PCB further comprises: a second stator including the second motor coil, the second stator having a second motor torque/speed constant, the first motor torque/speed constant being the same as the second motor torque/speed constant (Paragraph [0068] indicates although three separate windings could be used, only two windings required to produce the three different motor torque constants within the one motor; paragraph [0021] indicates the motor of the present invention has multiple torque constants, with the number of torque constants equal to the number of winding combinations in a given design; Paragraphs [0005]-[0007], [0084], [0085], Figs. 5, 2A, Fig.1, torque controller 30, speed controller 20).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to modify the device of Sromin 's invention with the motor torque/speed constant as disclosed by Henslee in order to efficiently deliver torque required by a variable load continuously operating at predetermined range of speed and applicable to applications requiring constant torque load (paragraph [0006] of Henslee).

Regarding claim 7, Sromin discloses the limitation of the claim(s) as discussed above (e.g. the axial flux motor, the first stator 1100A, the first motor coil 1111 in 
However, Henslee discloses the axial flux motor of claim 4, wherein the first stator includes a first motor torque/speed constant that is configurable via a configuration device (Figs. 1, 2A, 3, motor 10, stator 12, windings 13, 14, 15, torque controller 30, speed controller 20, paragraph [0019] indicates a motor configuration with a primary winding 14 and a secondary winding 15; Paragraph [0068] indicates although three separate windings could be used, only two windings required to produce the three different motor torque constants within the one motor; paragraph [0021] indicates the motor of the present invention has multiple torque constants, with the number of torque constants equal to the number of winding combinations in a given design; Paragraphs [0005]-[0007], [0084], [0085]).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to modify the device of Sromin 's invention with the motor torque/speed constant that is configurable via a configuration device as disclosed by Henslee in order to efficiently deliver torque required by a variable load continuously operating at predetermined range of speed and applicable to applications requiring constant torque load (paragraph [0006] of Henslee).

10.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Sromin et al. GB2485185 A (hereinafter Sromin) in view of Shaw. Pub. No.: US 20170098982 A1 (hereinafter Shaw).


However, Shaw discloses the axial flux motor of claim 9, wherein the coupled ends of the plurality of thermal traces are jointly coupled (fig.1A: 115, para. [0019], figs. 6B, 6C: 615a, 115, 125, 111a, 111b, paras. [0041]- [0043], para. [0040] indicates termination structure 115 includes vias 125 forming a thermal and electrical coupling between conductive elements 111a, b and conductive elements 121a, b; fig.5, para. [0059]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sromin’s invention with the coupled ends of the plurality of thermal traces are jointly coupled as disclosed by Shaw in order to provide enhanced heat dissipation and electrical connection between layers (page 4, paragraph [0043] of Shaw).

Regarding claim 12, Sromin discloses the limitation of the claim(s) as discussed above (e.g. the axial flux motor, fig.5b: traces or cuts 420 in radial direction, heat-sink 400), but does not specifically disclose the plurality of thermal traces conduct heat substantially in an outwardly radial direction.  
However, Shaw discloses the axial flux motor of claim 10, wherein the plurality of thermal traces conduct heat substantially in an outwardly radial direction (e.g. 115 in fig.1A shows radial direction, para. [0019], figs. 6B, 6C: 615a, 115, 125, 111a, 111b, heat flow, paras. [0041]- [0043], para. [0040] indicates termination structure 115 includes vias 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Sromin’s invention with the plurality of thermal traces conduct heat substantially in an outwardly radial direction as disclosed by Shaw in order to provide enhanced heat dissipation and electrical connection between layers (page 4, paragraph [0043] of Shaw).

Examiner's Note:
11.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

CONTACT INFORMATION
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (06/30/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837